Citation Nr: 0723664	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-43 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate, on a direct basis or due to Agent Orange exposure.  

2.  Entitlement to service connection for headaches, due to 
Agent Orange exposure.  

3.  Entitlement to service connection for a liver condition, 
on a direct basis or due to Agent Orange exposure.  

4.  Entitlement to service connection for pancreatitis, 
claimed as secondary to service-connected diabetes mellitus 
(DM).  

5.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected DM.  

6.  Entitlement to an increased rating for DM, currently 
evaluated as 20 percent disabling.  

7.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from January 2003 and July 2003 
rating decisions, of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for the aforementioned disabilities, an 
increased rating for DM, and TDIU.  

The veteran testified, along with his spouse, at a RO hearing 
in April 2005.  In January 2006, the veteran testified again, 
this time at a Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ).  A transcript of these hearings are 
of record and associated with the claims folder.  

The claim of service connection for headaches and the claim 
for a TDIU rating are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An enlarged prostate, and liver disorder are not 
attributable to injury or disease in service nor are they 
attributable to Agent Orange exposure.  

2.  Hypertension did not occur in service or within one year 
of service discharge.  

4.  Hypertension nor pancreatitis is due to, or the result of 
or aggravated by his service-connected DM.  

5.  DM is productive of requiring insulin and hypoglycemic 
agent and a restricted diet; DM requiring insulin, restricted 
diet, and regulation of activities is not shown.  


CONCLUSIONS OF LAW

1.  An enlarged prostate, and a liver disorder, were not 
incurred in or aggravated by service, nor are any due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Hypertension and pancreatitis was not incurred in, or 
aggravated by service, hypertension may not be presumed to 
have been incurred in service, and hypertension or 
pancreatitis is not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.3.309, 3.310 (2006).  

3.  The criteria for an evaluation in excess of 20 percent 
for DM, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, and 4.120, 
Code 7913 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim; it must inform the veteran of the 
information and evidence that VA will seek to provide and 
that which the claimant is expected to provide; and it must 
also inform the claimant that he is to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159 (2006).  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  Such notice must be provided to 
a claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  VCAA notice errors (either in timing or content) are 
presumed prejudicial, but VA can proceed with adjudication if 
it can show that the error did not affect the essential 
fairness of the adjudication by showing: 1) that any defect 
was cured by actual knowledge on the part of the claimant; 2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or 3) that a benefit could not 
have been awarded as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (2007).

In this case, in letters of November 2002, April 2003, 
May 2003, June 2004, and August 2004, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate claims of service connection and an 
increased rating claim.  The letters specified what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to his claims.  The Board notes that 
the veteran did not receive notice as to the disability 
rating and the effective date elements, as required by 
Dingess.  Therefore, VCAA notice per Dingess is presumed 
prejudicial in both timing and content.  Nevertheless, the 
Board finds that such presumption of prejudice is rebutted 
because these errors did not affect the essential fairness of 
the adjudication.  Despite the inadequate notice provided to 
the veteran, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is against the claims on appeal, any question as 
to the rating and effective date to be assigned is moot.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claims.  The record 
includes VA and private treatment records.  There are no 
known additional records to obtain.  A hearing was offered, 
and the veteran testified at a RO hearing in April 2005, and 
again at a Travel Board hearing before the undersigned VLJ in 
January 2006.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.


II.  Service Connection

The veteran and his representative contend, in essence, that 
service connection is warranted for enlarged prostate, liver 
disorder, pancreatitis, and hypertension.  The veteran 
believes that his enlarged prostate, and a liver disorder, 
were due to service, or in the alternative, due to his 
exposure to Agent Orange in service.  He maintains that his 
pancreatitis and hypertension are the result of his service-
connected DM, that was the result of Agent Orange exposure.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for hypertension may be presumed if it is shown to 
a degree of 10 percent disabling within the first post 
service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In 
determining whether there is clear and unmistakable evidence 
to rebut the presumption of soundness, all evidence of record 
must be considered, including post service medical opinions.  
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. 
West, 13 Vet. App. 453 (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006). Temporary or intermittent flare- 
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation that which is now 
existing case law.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (Service connection is permitted for aggravation of a 
non-service-connected disability caused by a service-
connected disability.  

The veteran served in the Marine Corps in Vietnam and is 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 
1116(f).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).   

In the instant claim, the veteran's service medical records 
are devoid of treatment, findings, or diagnoses for enlarged 
prostate and liver disorder.  On discharge from active duty, 
the veteran was found to be neurologically and 
psychiatrically normal.   Blood pressure reading on discharge 
was 124/78.  

After service, the veteran underwent a VA examination in 
May 1971.  No complaints, findings, or treatment related to 
an enlarged prostate or liver disability were made.  Blood 
pressure readings were 122/84, sitting, and 119/84, 
recumbent.  No diagnosis of an enlarged prostate or liver 
disorder was made.  

In 1995, and again in 2000, the veteran was treated for a 
pancreatic pseudocyst.  In July 1995, he was seen at 
Greenwood LeFlore Hospital, where laboratory findings showed 
an elevated profile.  No diagnosis related to the liver was 
made.  

During the September 2000 hospitalization at Grenada Lake 
Medical Center, the veteran was first thought to have acute 
pancreatitis, and underwent an ultrasound to determine the 
etiology of his pancreatitis.  He was noted to have a 
pancreatic cyst and nothing related to Agent Orange exposure 
was ever noted.  

In April 2003, the veteran was diagnosed with prostatitis.  
There was no finding linking an enlarged prostate, or 
prostatitis to service or exposure of Agent Orange.  

During an April 2005 RO hearing, and again at a January 2006, 
Travel Board hearing, the veteran testified that all of the 
above noted conditions were the result of Agent Orange 
exposure.  He did relate that pancreatitis and hypertension 
were the result of DM, which was caused by Agent Orange 
exposure.  

As for a liver disorder, there was only one medical finding 
of record related to the veteran's liver.  The veteran had an 
elevated liver function on laboratory in July 1995 at the 
Greenwood LeFlore Hospital.  However, there was no diagnosis 
of a liver disorder.  Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability, and in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, entitlement to service connection for a liver 
disorder is not warranted as there is no medical evidence of 
record of a present disability of the liver that can be 
related to service or to Agent Orange exposure in Vietnam.  

As for an enlarged prostate, there are no findings, 
treatment, or diagnosis of an enlarged prostate in service or 
for some time thereafter.  The first evidence of an enlarged 
prostate was in 1995, many years after service.  The only 
evidence that associates the veteran's enlarged prostate to 
service is the veteran's own statement of such.  It is well 
established that laypersons cannot provide an opinion 
regarding diagnoses or the etiology of a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
addition, the evidence does not show that the claimed 
enlarged prostate or liver has been diagnosed as one of the 
listed diseases for which service connection can be granted 
on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(e).

In sum, since the veteran did not present medical evidence 
linking an enlarged prostate or liver disorder to herbicide 
exposure, to active service, or to a service-connected 
disability, there is no basis for awarding service connection 
for an enlarged prostate or liver disorder.  

Turning to the veteran's claims for service connection for 
pancreatitis and hypertension, secondary to DM, the Board 
observes that these claims must also fail.  

Initially, it is important to note that pancreatitis and 
hypertension are not presumptive diseases for Agent Orange 
exposure. 

The veteran did not have hypertension or pancreatitis in 
service or hypertension within in one year after service 
discharge.  Thus, presumptive service connection for 
hypertension is not warranted.  After service, the veteran 
was treated for an acute episode of pancreatitis, which later 
became diagnosed as a pancreatic cyst.  The veteran has 
claimed that he has pancreatitis and hypertension as 
secondary to DM.  

A VA medical review to provide an opinion regarding the 
etiology of the veteran's pancreatitis and hypertension was 
made in November 2002 and again in November 2004.  In 
November 2002, the VA examiner indicated that the veteran had 
essential hypertension, which the veteran had since the same 
time as he was diagnosed with DM.  The examiner stated that 
the veteran's hypertension was not caused by his DM.  
Therefore, service connection for hypertension secondary to 
DM is not warranted.  The November 2004 VA opinion indicated 
that there was an association with pancreatitis and DM.  
However, the examiner opined that the relationship order was 
reversed and that patients with chronic pancreatitis can 
subsequently develop DM, secondary to injury to the insulin-
producing cells within the pancreas.  Since there was neither 
evidence of active pancreatitis nor residuals of 
pancreatitis, and the veteran was claiming pancreatitis 
caused by diabetes, and not the reverse, the claim must fail.  

With no evidence in service showing an enlarged prostate, 
liver disorder, pancreatitis, or hypertension, no evidence of 
hypertension within one year of service, and no nexus linking 
an enlarged prostate, or a liver disorder to any incident of 
service, including Agent Orange, or pancreatitis or 
hypertension to DM, service connection for the aforementioned 
disorders are not warranted.  


III.  Increased Rating-DM

Service connection was established for DM associated with 
herbicide exposure by rating decision of June 2002.  A 
20 percent rating was provided, effective from July 2001, 
effective the date of the law granting service connection for 
this disability.  By rating decision of February 2003, the 
effective date of the veteran's DM was changed to May 2001.  
This evaluation is in effect to this date.  

Under this section, a 20 percent evaluation is assigned for 
DM requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for DM requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for DM requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Complications of DM are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 38 C.F.R. § 4.119, Note (1) 
(2006).

In this claim, an increase in rating for DM to a 40 percent 
rating, is not warranted.  

The veteran underwent a VA examination in November 2002.  It 
was noted that the veteran was placed on oral medication for 
a year and then insulin was added.  He avoided sweets, bread, 
and potatoes in his diet.  He had not required 
hospitalization for ketoacidosis or hypoglycemia.  He was 
diagnosed approximately 8 to 10 years prior to examination.  
He was unable to exercise due to nonservice-connected disc 
problems.  He lost 6 pounds but his weight was essentially 
stable.  He had no diabetic eye problems.  He had some 
numbness/tingling of his feet.  He saw his diabetic care 
provider twice a year.  The pertinent diagnosis was type 2 
DM, oral agent and insulin controlled.  

VA outpatient treatment records from December 2002 to 
August 2005, are associated with the claims folder.  In 
December 2002, the veteran had improved glycemic control.  In 
February 2003, it was noted that the veteran's activity was 
restricted due to increased pain of the left femur with a 
pin, and he was unable to walk far.  In April 2004, he had 
changes made in his insulin and he was to use according to a 
sliding scale provided.  In July 2004, his insulin was 
changed again and it was noted that the veteran checked his 
blood sugar four to five times a day.  In November 2004, the 
examiner noted again that the veteran was not exercising due 
to an injured lower back.  There was a change in the 
veteran's insulin with an increase to be made for each 30 mg 
rise in blood sugar.  In February 2005, it was noted that the 
veteran's blood sugar was not controlled and that he was 
unable to have surgery without blood sugar control.  A thirty 
pound weight loss was recommended.  In August 2005, he was 
seen again in the VA clinic with weight gain and uncontrolled 
DM.  

The veteran testified at a RO hearing in April 2005 and again 
at a Travel Board hearing in January 2006.  The veteran gave 
basically the same testimony at both hearings.  He testified 
that his insulin was increased and that he was no longer able 
to work as a truck driver because he no longer had a 
commercial license because he took insulin.  The veteran 
testified that his activities were regulated as it now took 
him all day to cut the grass.

After a thorough review of the evidence, there is no medical 
evidence that shows that the veteran's rating should be 
increased for his DM.  He is on medication for his condition, 
takes oral medication and insulin for his DM, his diet is to 
be monitored, and he is scheduled to see his diabetic care 
provider every four months.  Despite his poor and sometimes 
suboptimal control of his diabetes, requiring more than one 
daily injection of insulin, regulation of activities is not 
shown.  The veteran testified at his Board hearing that he 
was able to cut his grass, albeit he takes longer to do it.  
He also reported that his activities were regulated due to a 
pin being in his leg and hip.  The Board observes that the 
veteran's leg and hip condition was due to a nonservice-
connected accident.  Additionally, the Board notes that the 
veteran's activities are regulated as a result of his 
nonservice-connected low back disorder, not due to his 
service-connected DM.  There is no medical evidence of loss 
of weight or loss of strength.  The Board concludes, 
therefore, that the current 20 percent rating assigned, fully 
contemplates the veteran's impairment as shown by the 
evidence.  Therefore, an increased rating for DM is not 
warranted.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an enlarged prostate and liver 
disorder, on a direct basis and due to Agent Orange exposure 
is denied.  

Service connection for pancreatitis and hypertension, on a 
direct basis and secondary to DM, is denied.  

An increased rating for DM is denied.  


REMAND

The veteran's service medical records show that the veteran 
sustained a concussion in service from a blast and complained 
of headaches thereafter.  In June 1970, it was noted that he 
had headaches since the age of 18, but after the concussion, 
the headaches became worse.  The medical evidence showed no 
existence of neurologic disease and the headaches were 
believed to be of the tension variety.  He was referred to 
psychiatry for evaluation.  Later that month, he was seen in 
the psychiatry clinic for evaluation of the headaches.  
Mental status examination revealed no evidence of disabling 
neurosis, psychosis, or organic brain disease.  The 
diagnostic impression was passive aggressive personality.  
Tension headache and other somatic complaints were consistent 
with the patient's personality.  There was, however, no 
evidence of psychiatric illness, and the veteran was 
determined to be psychiatrically fit for duty.  

In May 1976, the veteran again underwent a VA examination.  
He complained of being nervous and having headaches.  Again, 
complaints of frontal headaches were made.  The diagnosis was 
anxiety reaction, with history of concussion.  

In April 1992, the veteran sustained a closed head injury 
during a motor vehicle accident.  The veteran testified that 
he continued to have headaches.

Given the facts of this case, the Board finds that the 
veteran should be scheduled for a VA examination to include 
an opinion as to whether the veteran has a headache 
disability which is related to service or to his service-
connected anxiety disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Board finds that the claim for a TDIU rating is 
inextricably intertwined with the claim of service connection 
for a headache disorder.  Thus, the TDIU rating should be 
adjudicated after the claim of service connection for a 
headache disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
neurological examination for the purpose 
of determining the nature and etiology of 
the veteran's headache disability.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of the veteran's headache disability, 
including the likelihood that it was 
medically caused by any incident of 
service (i.e., the concussion or 
complaints of headaches in service), or 
secondary to, or aggravated by his 
service-connected anxiety reaction.  The 
claims file must be made available to and 
reviewed by the examiner.

2.  After the foregoing, the RO should 
review the veteran's claim of service 
connection for headaches and for a TDIU 
rating.  If any determination is adverse 
to the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


